Case 1:19-cv-04304-ILG-SJB Document 74 Filed 07/14/20 Page 1 of 1 PageID #: 1211




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 JAMES GREENE ET AL.,
                                                              NOTICE OF WITHDRAWAL
                             Plaintiffs.                      OF APPEARANCE

               vs.                                            Docket No: 19-cv-4304

 KABBALAH CENTRE INTERNATIONAL,
 INCORPORATED, ET AL.,


                             Defendants.


        PLEASE NOTE the withdrawal of the appearance of Philip W. Young, formerly

 associated with Shapiro Arato Bach LLP, as counsel for Defendants Karen Berg and Michael

 Berg. Defendants Karen Berg and Michael Berg will continue to be represented by Jonathan P.

 Bach of Shapiro Arato Bach LLP.


 Dated: July 14, 2020                                     SHAPIRO ARATO BACH LLP
        New York, NY
                                                          /s/ Jonathan P. Bach
                                                          Jonathan P. Bach
                                                          500 Fifth Avenue, 40th Floor
                                                          New York, New York, 10110
                                                          Telephone: (212) 257-4897
                                                          Fax: (212) 202-6417
                                                          jbach@shapiroarato.com

                                                          Counsel for Defendants
                                                          Karen Berg and Michael Berg
